Citation Nr: 1756795	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to arating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran and his spouse testified at a videoconference hearing before the Board in June 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was last afforded a VA examination in September 2016.  Although the examination is fairly contemporaneous, the Veteran submitted a statement from a VA clinician dated later in September 2016 which indicates that the Veteran's symptoms are significantly worse than those noted at the VA examination in 2016.  The Veteran also testified to this fact.  As such, the Veteran should be afforded a VA examination to assess the current nature and severity of his service-connected PTSD.  

Moreover, the VA clinician's statement indicates that the Veteran continues to seek treatment for his PTSD at VA.  VA treatment records dated through March 2014 are associated with the claims file.  Because it appears that there are additional VA treatment records dated since March 2014, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2014 to the present.  Any negative responses should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. A complete rationale should be provided for any opinion expressed.  The examiner should discuss the psychiatric symptomatology exhibited by the Veteran and should assess how the psychiatric symptomatology functionally limits his occupational and social functioning.  The examiner should review the relevant VA examination reports dated in August 2011, March 2014, and September 2016 and the September 2016 statement from the VA clinician and should address whether the Veteran's psychiatric symptomatology has increased in severity during the period since the inception of the claim in August 2011, and if so, how.

3.  Then, readjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




